 


110 HRES 611 EH: Raising a question of the privileges of the House.
U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 611 
In the House of Representatives, U. S.,

August 3, 2007
 
RESOLUTION 
Raising a question of the privileges of the House. 
 
 
That—
(1)the Officers of the House of Representatives are immediately directed to preserve all records, documents, recordings, electronic transmissions, or other material, regardless of form, related to the voting irregularities of August 2, 2007;
(2)there is hereby established a select committee to investigate the voting irregularities of August 2, 2007 (hereinafter referred to as the select committee). The select committee shall be comprised of 6 Members, of which 3 Members shall be appointed by the Speaker and 3 by the Minority Leader. The select committee shall—
(A)investigate the circumstances surrounding the record vote requested by the gentleman from California (Mr. Lewis) on the motion to recommit to H.R. 3161, including the Chair’s ruling over the objections of the Parliamentarian; and
(B)make an interim report to the House not later than September 30, 2007, and a final report not later than September 15, 2008—
(i)regarding the actions of any Members, officers, or employees of the House engaged in the disenfranchisement of Members in voting on the question; and
(ii)recommending changes to the rules and procedures of the House of Representatives necessary to protect the voting rights of constitutionally elected Members chosen by the people of the United States of America; and
(3)the select committee shall have the same powers to obtain testimony and documents pursuant to subpoena as authorized under clause 2(m) of rule XI. 
 
Lorraine C. Miller,Clerk.
